Citation Nr: 1030415	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-14 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for a left hip disability diagnosed as retroperitoneal 
hematoma with iliopsoas extension, claimed as secondary to VA 
treatment in 2005.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1944 to July 1946 and from November 1950 to June 1952.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for a left 
hip disability diagnosed as retroperitoneal hematoma with 
iliopsoas extension.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Lincoln RO in March 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record supports the conclusion 
that the Veteran's retroperitoneal hematoma of the left hip, 
which occurred after VA hip surgery, was the result of an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for the entitlement to compensation under 38 U.S.C. 
§ 1151 for retroperitoneal hematoma of the left hip have been 
met. 38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits. The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim 
for entitlement to compensation under 38 U.S.C. § 1151 in May 
2008.  This letter appears to be adequate.  The Board need not, 
however, discuss in detail the sufficiency of the VCAA notice 
letter in light of the fact that the Board is granting the claim.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by the 
Board's grant of the benefit sought on appeal.

The Board notes the Veteran has not been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The Board is confident that if it is necessary the Veteran will 
be afforded additional appropriate notice needed under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Relevant law and regulations 

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R.        § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) 
(2009).

Analysis

The Veteran is seeking compensation under the provisions of 38 
U.S.C. § 1151 for a left hip retroperitoneal hematoma, which he 
claims is a result of treatment performed at a VA facility in 
August and September 2005.  More specifically, the Veteran 
contends that he developed the hematoma as a result of VA 
administration of anticoagulant medication [Coumadin] following 
left hip arthroplasty.  

As noted in the law and regulations section above, to 
substantiate a claim under    38 U.S.C. § 1151, the evidence must 
show that VA treatment caused additional disability, and that 
such was the result of either negligence or carelessness on the 
part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, there is no 
question that the Veteran developed a left hip retroperitoneal 
hematoma subsequent to his August 2005 left hip arthroplasty 
surgery performed by the VA.  VA treatment reports from September 
2005 show that the Veteran sought additional treatment for pain 
and numbness of his left hip upon feeling like he strained his 
hip after bending down to get a newspaper.  See the Veteran's 
September 13, 2005 Admission Report.  He was diagnosed with a 
retroperitoneal hematoma that was not present during the 
Veteran's August 2005 arthroplasty.  See the June 2008 VA 
examiner's report, page 2.  

The Veteran contends that he developed this hematoma as a direct 
result of VA's administration of anticoagulant medication 
[Coumadin] following his August 2005 hip surgery.  See the March 
2010 hearing transcript, page 4.  The evidence of record 
demonstrates that the Veteran required anticoagulation therapy 
prior to his hip surgery in August 2005, which was stopped 
shortly before the surgery.                  See the Veteran's 
August 5, 2005 VA Pharmacy Anticoagulation Note.  Following knee 
surgery on August 17, 2005, the Veteran was placed back on the 
anticoagulant Coumadin at 6.5mg per day.  See the Veteran's 
August 23, 2005 VA Pharmacy Anticoagulation Note.  An October 
2005 VA treatment report notes the Veteran's assertion that he 
"did well" following hip surgery until September 13, 2005, when 
his INR [international normalized ratio] was high, and that he 
had a hematoma pinching his nerves.  [The Board notes that a 
"hematoma" is a "localized collection of blood, usually 
clotted, in an organ, space, or tissue . . . ."  See Dorland's 
Illustrated Medical Dictionary, 31st ed. (2007)].   Upon 
examination in October 2005, a VA physician pertinently diagnosed 
the Veteran with "pain relating to hematoma as a late 
complication of hip replacement surgery."  See the October 4, 
2005 VA Primary Care Assessment.  

Similarly, the June 2008 VA examiner characterized the Veteran's 
hematoma as a "complication" of his anticoagulation with regard 
to multiple complicating factors and other medication and other 
medical illnesses that he had.  In February 2009, the same VA 
examiner characterized the Veteran's hematoma as a 
"postoperative complication."  See the VA examiner's June 2008 
and February 2009 reports respectively. 

Finally, in May 2009, the Veteran submitted a private opinion of 
Dr. D.L.S., who pertinently determined that the Veteran's 
"elevated INR contributed to formulation of the hematoma in the 
left thigh causing secondary damage to the neuromuscular implates 
of his quad, adductors and abductors to his left thigh."  See 
the April 20, 2009 letter from Dr. D.L.S. 

Thus, it is clear from the medical evidence of record that the 
Veteran's hematoma is an additional disability that resulted as a 
complication of his left hip surgery and subsequent 
administration of anticoagulant medication.  The question to be 
answered, then, is whether such additional disability is due to 
carelessness, negligence, etc. on the part of VA, or whether such 
additional disability is the result of an event which was not 
reasonably foreseeable.

With respect to careless, negligence, etc. on the part of VA 
medical providers, a VA examiner who reviewed the Veteran's 
entire claims file in June 2008, and physically examined the 
Veteran in February 2009, pertinently determined in his 
respective examination reports that the Veteran's additional 
hematoma disability was not due to VA negligence.  In fact, in 
June 2008, the VA examiner specifically opined that the "health 
care provided to this veteran was quite exemplary," in 
consideration of all the Veteran's medical problems.  See the 
June 2008 VA examiner's report, page 4.  

Subsequently in February 2009, the VA examiner further explained 
that there was a "need for anticoagulation from the arthroplasty 
point of view AND his atrial fibrillation management AND other 
medical issues" which were "quite difficult to manage."  
[Emphasis as in original report.]  The examiner the opined that 
he could not find "any evidence that [the Veteran's] 
postoperative complication was caused by negligence, 
carelessness, lack of proper skill, error in judgment, or other 
similar instance of fault on the part of VA in furnishing medical 
care with regard to his Coumadin treatment in connection with his 
hip surgery."  See the February 2009 VA examiner's report, pages 
2 and 3.  

Crucially, there are no medical opinions of record contrary to 
the opinions of the VA examiner.  Although Dr. D.L.S. noted that 
the Veteran's hematoma resulted from high INR due to 
anticoagulants, he pertinently made no opinion as to whether the 
VA was negligent or careless in administering the anticoagulants.  
Accordingly, based on these uncontroverted opinions of the VA 
examiner, the Board finds that the Veteran's retroperitoneal 
hematoma was not caused by VA negligence.

The Board notes that the thrust of the Veteran's argument in this 
case centers on the issue of negligence.  See the March 2010 
hearing transcript, page 4.  This does not, however, limit the 
Board's inquiry.  With respect to whether the Veteran's left hip 
hematoma was not reasonably foreseeable, the VA examiner 
pertinently indicated in June 2008 that "[u]nfortunately, [the 
Veteran] suffered a complication that cannot be predicted."  See 
the June 2008 VA examiner's report, page 3.  Similarly, in 
February 2009, the same examiner determined that that the Veteran 
"suffered a severe and completely unpredictable complication 
that cannot be predicted in any circumstance."  See the February 
2009 VA examiner's report, page 6.  

Based on the VA examiner's determination that the Veteran's 
additional disability was "completely unpredictable" as a 
consequence of VA left hip surgery and/or anticoagulant therapy, 
the Board accordingly finds that the Veteran's left hip hematoma 
is the result of an event which was not reasonably foreseeable.  
As such, the Board find that the criteria for entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 have been 
met.  Benefits under 38 U.S.C. § 1151 for left hip 
retroperitoneal hematoma with iliopsoas extension are therefore 
allowed.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for left hip retroperitoneal hematoma with iliopsoas 
extension, claimed as secondary to VA treatment, is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


